           Case 2:20-mj-06108-DUTY Document 1 Filed 12/17/20 Page 1 of 1 Page ID #:1

                                                                                                    c~~
                                                                                                    <s        ~- ._

                                                                                                                      ~~` 0
                                                                                                                          ~"t
                                                                                                          c _,..:
                                                                                                          ~. i :.—~- c    E'7   '~.
                                                                                                          .r:.-           --
                                                                                                          S~ ,~ ~:.             r_,.
                                                                                                           -~ . t               i
                                                                                                                _     ~,          "
                                                                                                                                ~
                                                                                                      `~
                                                                                                                                C

                                        UNITED STATES DISTRICT COURT                            f
                                       CENTRAL DISTRICT OF CALIFORNIA
 United States of America                                       CASE NUMBER

                                                 PLAINTIFFS)           1:20-cr-00278
                                  V.
 Keith Berman
                                                                             DECLARATION RE
                                               DEFEND~rrT(s).            OUT-OF-DISTRICT WARRANT


                                                                              u
The above-named defendant was charged by: United States of America District Court
in the                            District of Columbia                            on 12/15/2020
at a:s2      ❑ a.m./ p p.m. The offense was allegedly committed on or about           ~ ~/ ~S ~,-~
in violation of Title 15 and 18                            U.S.C., Sections) 78j & 78ff; 1001
to wit: Securities fraud and false statement

A warrant for defendant's arrest was issued by: Magistrate Judge Zia M. Faruqui

Bond of$                                  was ❑set /~ recommended.

Type of Bond:

Relevant documents)on hand (attach):


I declare under penalty of perjury that the foregoing is true and correct.

Executed on          12/17/2020

                       Date


                                                                 Craig Schneider
Signature of Ag nt                                               Print Name of Agent


FBI                                                              Special Agent
Agenry                                                           Title




CR-52(03/20)                             DECLARATION RE OUT-OF-DISTRICT WARRANT
